                                                                 : 1 u \f
                                                                  1 ,,,'\ .I\




UNITED STATES DISTRICT COURT                                      rX:i( :·
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
CHARLES FERRENTINO,
                                 Plaintiff,                        19 CIVIL 148 (RWL)

                 -v-                                                      JUDGMENT

NANCY BERRYHILL,
Commissioner of Social Security,
                            Defendant.
                                                       V



        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated December 17, 2019, that this action is remanded to the

Commissioner of Social Security pursuant to sentence four of 42 U.S.C. § 405(g), for further

administrative proceedings.


Dated: New York, New York
       December 18, 2019

                                                                 RUBY J. KRAJICK

                                                                    Clerk of Court
                                                           BY:

                                                                 ~
